Citation Nr: 1229496	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  05-01 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1979 to January 2003.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of April 2003 from the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which in pertinent part, denied service connection for a right shoulder disorder and a left ankle disorder.

The issue of entitlement to service connection for a lumbar spine condition been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Competent medical evidence does not relate a right shoulder disability to military service.

2.  Competent medical evidence does not relate a left ankle disability to military service.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred or aggravated as a result of service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  A left ankle disability was not incurred or aggravated as a result of service.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in June 2004, prior to the initial rating decision.  Additional letters sent in August 2006, March 2007, and August 2007 provided notice that included the type of evidence necessary to establish disability ratings or effective dates for the claimed disabilities under consideration, and the claims were thereafter readjudicated by way of a March 2009 Supplemental Statement of the Case.  The notice letters discussed above fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records and VA and private treatment records.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  The Veteran was afforded VA examinations.  The Board finds that the April 2011 examination report is adequate for the purpose of deciding the appeal because the examiner reviewed the medical history, including the reports of prior physical examinations conducted by VA Compensation and Pension (C&P) clinicians, and described the disabilities in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Finally, this claim was previously before the Board in January 2007, July 2009, and February 2011 and was remanded for additional development, specifically additional VA examinations and opinions.  There has been substantial compliance with the Board's remand directives.




Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Service connection can also be established for a chronic disease, including arthritis, first shown to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service treatment records show the Veteran had problems with his right shoulder in service, having been treated for right shoulder impingement syndrome in May 1997.  He is also shown to have had problems with his left ankle in service.  Specifically, the records include three instances of treatment for left ankle injuries.  A February 1983 record reflects the Veteran was having problems putting pressure on his left ankle, with findings of limited motion, moderate swelling and tenderness, and a diagnosis of ankle sprain.  A March 1993 record shows that he injured his left ankle and had pain and slight swelling.  An April 1999 record shows he complained of a left ankle sprain, with positive findings of edema and contusion to the lateral joint on the left, antalgic on objective evaluation.  The clinical assessment was ankle sprain.  There are no records indicating injury or chronic disease involving the left Achilles tendon specifically.  The April 2002 physical examination conducted prior to separation was negative for any complaints of physical findings of a chronic right shoulder or left ankle disability.

Post-service VA outpatient treatment records do not reflect complaints of right shoulder symptoms.  At an October 2002 VA fee-based examination, conducted prior to separation from service, x-rays of the left ankle were normal.  A December 2007 record shows the Veteran complained of tenderness in his left Achilles.  Private treatment records show complaints of left ankle pain in 2005 and include x-ray and MRI findings. A July 2005 report shows a complaint of buckling and pain in the posterior portion of the left ankle at the attachment of the Achilles tendon.  An August 2005 MRI report shows findings of soft tissue edema, possible minimal synovitis without a nexus opinion.  None of these records contain nexus opinions.

The Veteran was afforded VA examinations in November 2008 and December 2009 to obtain opinions as to whether the claimed disabilities were incurred as a result of service.  An additional VA medical opinion was obtained in April 2011 as well.  At the November 2008 VA examination, the left ankle disorder was diagnosed as left Achilles tendonitis.  An x-ray report was interpreted as showing evidence of a few bony radiodensities inferior to the medial malleolus of the left ankle that were most likely due to previous trauma.  The examiner opined the left Achilles tendonitis was less likely than not caused by or the result of an in-service injury, but he appeared to have overlooked three instances of treatment in service for left ankle injuries.  Also, the examiner did not provide any opinion as to whether the Veteran had a current right shoulder disability that was related to service.

Due to the insufficiencies of the November 2008 examination, the Board remanded the claim in July 2009, with instruction that the Veteran undergo another examination.  At a December 2009 VA examination, the Veteran was diagnosed with acromioclavicular (AC) degenerative joint disease in the right shoulder and left Achilles tendonitis.  The examiner opined that the current disorders were less likely than not caused by or the result of in-service injuries because there was no evidence of complaints or treatment for either condition during service.  

In February 2011, the appeal was remanded for an addendum opinion.  In April 2011, a VA examiner reviewed the claims file, including the prior VA examination reports, and opined that the right shoulder AC degenerative joint disease is less likely than not caused by or the result of service, to include the in-service injury.  The rationale was that the Veteran complained of right shoulder pain on one occasion in service.  This was an acute episode of impingement syndrome most likely due to rotator cuff sprain following pushups.  He was treated conservatively and did not complain of such pain again.  His separation examination was negative for right shoulder problems and he denied right shoulder complaints at his last VA examination.  Finally, there is no pathophysiological relationship between impingement syndrome and AC joint arthritis.  

The examiner also opined that the left ankle Achilles tendonitis is less likely than not caused by or the result of service, to include the in-service left ankle injuries.  The rationale was that the Veteran's multiple minor sprains of the left ankle in service were successfully treated with conservative measures.  He did not complain of Achilles problems in service or during his separation examination.  The examiner further stated that he agreed with the prior opinions that the Veteran's current diagnosis is likely due to overuse, combined with overall lower extremity deconditioning following discharge from active duty.  Further, the lack of service record documentation of this problem would suggest against an active duty injury as a source of his current symptoms.  Moreover, his right Achilles tendon possesses sufficient strength and flexibility to protect against transfer of increased abnormal force to the left Achilles tendon during weight bearing or ambulation.  Therefore, it is unlikely that his current left Achilles tendon pathology is a consequence of his previous right Achilles injury or any other in-service injury.

Based on the evidence, the Board finds that service connection is not warranted for the currently diagnosed right shoulder AC degenerative joint disease and left Achilles tendonitis because the preponderance of the competent medical evidence establishes that these disabilities are not due to service.  At the outset, the right shoulder AC degenerative joint disease may not be presumed to have been incurred in service as it did not manifest to a compensable degree within one year of separation from service.  With respect to the left ankle Achilles tendonitis, this disability may not be presumed to have been incurred in service as it is not a recognized chronic disability for which service connection may be awarded on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309. 

The post-service VA and private treatment records do not contain any medical opinions regarding the etiology of the current disorders.  While the November 2008 x-ray report indicated that the left ankle findings appeared to have resulted from prior trauma, there was no specific opinion linking any current left ankle disability to any of the prior injuries in service, or to any other aspect of military service. 

The April 2011 VA opinion against a causal nexus is adequate for adjudication of the claim, and it is considered both competent and probative as to the matter of causal nexus because the clinician reviewed the claims file (including the service treatment records, post-service private medical records, and prior VA examination reports), and provided a fully-articulated medical opinion that included a synopsis of the pertinent medical findings.  The opinion was also supported with a well-reasoned analysis.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There are no contradictory opinions of record.  

Although the Veteran avers that his current right shoulder and left ankle disabilities are related to service, this has not been substantiated on medical examination or review of the medical evidence submitted on his behalf.  The only evidence of such a causal relationship is the Veteran's contentions.  Although he is competent to report his in-service history and his symptoms, his unsupported lay opinion is outweighed by the more persuasive medical opinion that was provided by the April 2011 VA examiner, who reviewed the Veteran's medical records including physical examination reports, and provided a cogent rationale in support of his assessment based on his expertise acquired through education, training and experience.  Cf. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection for a right shoulder disability and a left ankle disability is denied.  


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a left ankle disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


